 

 

FILED
CHARLOTTE, NC

UNITED STATES District court MAR 1 6 202!

WESTERN DISTRICT OF NORTH CAROLINA. oo cceiet COURT

CHARLOTTE DIVISION MESTERH DISTRICT OF NE
i rn ee Xx
DULCY RICCIANTI and
ROBERT RICCIANI, :
her husband, : Civil Action No, Stic We

Piaintiffs,

V.
: COMPLAINT AND

MARRIOT INTERNATIONAL, INC., : JURY DEMAND

FAIRFIELD INN BY MARRIOT :

LIMITED PARTNERSHIP, NCSC

CHARLOTTE OWNER LLC, JOHN

DOES 1-40 (fictitious names,

real names unknown), ABC

CORP. 1-30 ( fictitious

entities, real names

unknown) and X¥Z INC. 1-20

(fictitious entities, real

names unknown),

Defendants.

Plaintiffs, Dulcy Ricciani and Robert Ricciani,
residing at 5 Newtown Court, in the Township of Columbus, in the
state of New Jersey, complaining of the defendants, Marriot
International, Inc., Fairfield Inn by Marriot Limited
Partnership, NCSC Charlotte Owner LLC, John Does 1-20 and ABC
Corp. 1-20, respectfully allege, upon information and belief, as

follows:

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 1 of 13

 
 

 

SUBJECT MATTER (DIVERSITY) JURISDICTION

i. At all times relevant herein, Dulcy Ricciani and
Robert Ricciani, her husband (hereinafter “Plaintiffs”%), have
resided in Columbus, Burlington County, and have been citizens
of the State of New Jersey.

2. At all times relevant herein, Defendant, Marriot
International, Inc. is a corporation or other business entity
organized under the laws of the State of Maryland and/or
transacted business in the State of New Jersey; its principal
business address is 10400 Fernwood Road in Bethesda Maryland,
As such, this defendant is a citizen of the State of Maryland.

3. Defendant, Fairfield Inn by Marriot Limited
Partnership is a corporation or other business entity organized
under the laws of the State of Delaware and/or transacted
business in the state of North Carolina; its principle business
address is 327 Hillsborough Street in Raleigh, North Carolina.
As such, this defendant is a citizen of the State of North
Carolina.

4, Defendant, NCSC Charlotte Owner LLC is a
corporation or other business entity organized under the laws of
the State of Delaware and/or transacted business in the State of

North Carolina and the State of New York; its principle business

—?-
#12119956.1
Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 2 of 13

 
 

 

office is 200 West 41°* Street, New York, New York. As such,
this defendant is a citizen of the state of New York and/or the
state of North Carolina.

5. The amount in controversy exceeds $75,000.00,
exclusively of interest and costs.

6. This Court, therefore, has subject matter
(diversity) jurisdiction in this action pursuant to 28 U.S.C.

§1332.

PERSONAL JURISDICTION

 

7. At all times relevant herein, the tortious
conduct of the named defendants and/or the accident or
occurrence, which is the subject of this action, occurred in the
state of North Carolina; specifically, the subject premises
fall-down incident occurred on March 21, 2018 at the Marriott
Fairfield Inn and Suites located at 9230 Harris Corners Parkway
in Charlotte, North Carolina.

8, The Court has personal jurisdiction over each of

the aforementioned defendants.

#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 3 of 13

 
 

 

VENUE
9. Venue is proper in the Western District of North
Carolina pursuant to 28 U.S.C, §1391(b) in that it is the
judicial district in which a substantial part of the events

giving rise to the claims occurred.

FIRST COUNT

10. At all times relevant herein, the defendants,
Marriot International, Inc. and/or John Does 1-4 and/or ABC
Corp. 1-5, owned, leased, franchised, operated, supervised,
inspected, managed, maintained, was the franchisee and/or
otherwise controlled the property, buildings, structures, common
areas, exterior area, walkways, sidewalks and premises of the
commercial property known as Marriot Fairfield Inn and Suites
with a mailing address of 9230 Harris Corners Parkway,
Charlotte, North Carolina.

1i. At all times relevant herein, the defendant,
Fairfield Inn By Marriot Limited Partnership and/or ABC Corp 6-
10 was a corporation or other business entity, organized under
the laws of the State of Delaware and/or transacted business in
the state of North Carolina or a different state, and/or

transacted business in the State of New Jersey and that owned,

#124 19956. 7

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 4 of 13

 
 

 

leased, franchised, operated, supervised, inspected, managed,
maintained, was the franchisee and/or otherwise controlled the
commercial property, including, but not limited to, buildings,
structures, common areas, exterior area, walkways, and sidewalks
of the commercial premises known as Marriot Fairfield Tnn and
Suites with a mailing address of 9230 Harris Corners Parkway,
Charlotte, North Carolina.

12. At all times relevant herein, the defendant,
NCSC Charlotte Owner LLC and/or ABC Corp 11-15 was a corporation
or other business entity, organized under the laws of the State
of Delaware and/or transacted business in the State of North
Carolina and/or the State of New York and that owned, leased,
franchised, operated, supervised, inspected, managed,
maintained, was the franchisee and/or otherwise controlled the
commercial property, including, but not limited to, buildings,
structures, common areas, exterior area, walkways, and sidewalks
of the commercial premises known as Marriot Fairfieid Inn and
Suites with a mailing address of 9230 Harris Corners Parkway,
Charlotte, North Carolina.

13. At all times relevant herein, the defendant, ABC
Corp 16-20 was a corporation or other business entity, organized
under the laws of the State of New Jersey or a different state,

and/or transacted business in the State of New Jersey and that

#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 5 of 13

 
 

 

owned, leased, franchised, operated, supervised, inspected,
managed, maintained, was the franchisee and/or otherwise
controlled the commercial property, including, but not limited
to, buildings, structures, common areas, exterior area,
walkways, and sidewaiks of the commercial premises known as
Marriot Pairfield Inn and Suites with a mailing address of 9230
Harris Corners Parkway, Charlotte, North Carolina.

14, At all times relevant herein, XYZ, Inc. 1-5, a
fictitious defendant, was a corporation or other business
entity, organized under the laws of the State of New Jersey
and/or a different state and transacted business in the State of
New Jersey and/or a different state. The defendant xYa, Inc.
1-5, and/or defendant, Marriot International, Inc. and/or
Fairfield Inn by Marriot Limited Partnership and/or NCSC
Charlotte Owner LLC and/or defendant ABC Corp. 1-25 and/or Jonn
Does 1-20, was responsible for the construction, inspection,
improvements, renovation, repairs, management, maintenance
and/or performed work to, the common areas, sSsidewalk(s), walkway
and structures at the commercial property known as Marriot
Fairfield Inn and Suites with a mailing address of 9230 Harris
Corners Parkway, Charlotte, North Carolina.

15. At all times relevant herein, John Does 21-25,

fictitious defendants, were individuals that were responsible

#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 6 of 13

 
 

 

for the maintenance, inspection and care of the commercial
premises known as Marriot Fairfield Inn and Suites with a
mailing address of 9230 Harris Corners Parkway, Charlotte, North
Carolina.

16. On or about March 21, 2018, the plaintiff, Dulcy
Ricciani, while lawfully on the aforesaid premises as a business
invitee, was caused to trip and fail on an iron object
protruding from the mulch, landscaped common area onto the
sidewalk area located at the front entrance area of the subject
property that was not properly identified, improper in design,
otherwise not in compliance with applicable safety standards
and/or building code(s}, and/or due to otherwise negligently and
carelessly maintained premises, thereby sustaining sundry and
multiple severe and permanent injuries.

17, At the aforesaid time and place, the defendants
had negligently and carelessiy permitted this dangerous,
hazardous and unsafe condition to exist despite notice of same
and had a duty to inspect and maintain said property and
breached same to the detriment of the plaintiff.

18. Moreover, defendants, and each of them, were
negligent, in that the defendants:

(a} Knew or should have known that a dangerous and

hazardous condition existed on the premises and
allowed same to so exist;

#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 7 of 13

 
 

 

allowed a dangerous and hazardous condition to exist
on said premises;

did not exercise reasonable, due and proper care;

did not keep the premises in a safe condition;

failed to provide proper safeguards and/or warnings on
said property and structures thereto under the
circumstances then and there existing;

failed to comply with applicable safety standards;

failed to maintain and routinely inspect;

failed to exercise reasonable care and take such
precautions as were necessary;

were otherwise negligent and/or palpably unreasonable
in ownership, letting, operation, maintenance,
management, supervision and/or inspection of said
premises,

19. As a direct and proximate cause of the negligence

of the defendants, as aforesaid, the plaintiff was caused to

fall with such force and in such a manner that she sustained

serious and permanent injuries requiring surgical procedures,

suffered great pain which will continue for the remainder of her

life, has
for care,

attending

and will continue to incur various medical expenses
and was and in the future will be prevented from
to her normal business.

WHEREFORE, plaintiff, Dulcy Ricciani, demands judgment

against the defendants for damages, interest plus costs of suit

#12119956. 1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 8 of 13

 
 

 

and such other and further relief as the Court may deem

necessary and just.

SECOND COUNT

20. Plaintiff hereby repeats and realleges the
allegations contained in the First Count of the Complaint as
though the same were fully set forth herein at length.

21. At all times relevant herein, the fictitious
defendant(s) John Does 26-35 and/or X¥Z Inc. 5-10, was an agent,
representative and/or employee of the defendant XYZ, Inc. 1-5,
and/or defendant, Marriot International, Inc. and/or Fairfield
Inn by Marriot Limited Partnership and/or NCSC Charlotte Owner
LLC and/or defendant ABC Corp. 1-25 and/or John Does 1-25 and as
such was responsible for the construction, inspection,
installation, improvement(s), renovation, repair, and/or
maintenance of the structures, common areas, and sidewalk
involved in plaintiff’s fall located at the Marriot Fairfield
Inn and Suites with a mailing address of 9230 Harris Corners
Parkway, Charlotte, North Carolina. Said defendant(s) was
acting within the scope of his or its employ, representation or
agency of said defendants and/or fictitious defendants.

22. At all times relevant herein, the fictitious

defendants John Does 26-40 and/or XYZ Inc. 1-10 was

#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 9 of 13

 
 

 

contractually charged with the construction, inspection,
installation, renovation, repair, improvement, maintenance
and/or work performed at the aforesaid commercial premises
including the subject sidewalk area and common area involved in
plaintiff's fall.

23. On or about March 21, 2018, the plaintiff, Dulcy
Ricciani, while lawfully on the aforesaid premises as a business
invitee, was caused to trip and fall on an iron object
protruding from the mulch, landscaped common area onto the
sidewalk area located at the front entrance area of the subject
property, that was not properly identified, improper in design,
otherwise not in compliance with applicable safety standards
and/or building code(s), and/or due to otherwise negligently and
carelessly maintained premises, thereby sustaining sundry and
multiple severe and permanent injuries.

24, At the aforesaid time and place, the defendants
had negligently and carelessly permitted this dangerous,
hazardous and unsafe condition to exist despite notice of same
and had a duty to inspect and maintain said property and
breached same to the detriment of the piaintiff.

25, Moreover, defendants, and each of them, were
negligent, in that the defendants:

fa) Knew or shouid have known that a dangerous and

-10-
#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 10 of 13

 
 

 

Hazardous condition existed on the premises and
allowed same to so exist;

(b) allowed a dangerous and hazardous condition to exist
on said premises;

{c) did not exercise reasonable, due and proper care;
(d} did not keep the premises in a safe condition;
(e) failed to provide proper safeguards and/or warnings on

said property and structures thereto under the
circumstances then and there existing;

{f) failed to comply with applicable safety standards;
(g) failed to maintain and routinely inspect;
(hh) failed to exercise reasonable care and take such

precautions as were necessary;

(i) were otherwise negligent in ownership, letting,
operation, maintenance, management, supervision and/or
inspection of said premises.

26. As a direct and proximate cause of the negligence
of the defendants, as aforesaid, the plaintiff was caused to
fall with such force and in such a manner that she sustained
serious and permanent injuries requiring surgical procedures,
suffered great pain which will continue for the remainder of her
life, has and will continue to incur various medical expenses
for care, and was and in the future will be prevented from
attending to her normal business.

WHEREFORE, plaintiff demands judgment against the

defendants for damages, interest plus costs of suit and such

~11-
#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 11 of 13

 
 

 

other and further relief as the Court may deem necessary and

just.

THIRD COUNT

27, The allegations contained in the previous Counts
of this Complaint are repeated and reaileged as if fully set
forth herein.

28. The plaintiff, Robert Ricciani, is presently and
was at all times relevant hereto the lawful spouse (husband) of
the plaintiff, Dulcy Ricciani.

29, As a result of the negligence of the Defendants,
Robert Ricciani, was and in the future will be required to
expend diverse sums of money for his wife’s treatment, and did
and in the future will lose the services, society and consortium
of his wife.

WHEREFORE, plaintiff, Robert Ricciani, demands judgment
against the defendants awarding damages, interest, plus costs of

suit on this Count.

   
  

ee & ge
Et td

 

Vib Aes be

 

   
  

   

 

BY Lg ue one
‘DULCY RECCIANI
eee Dee gg ast pug ee"
RT RICCIANT
Dated: March 10, 2021
— 1 ? =

#12419956.1

 

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 12 of 13
 

 

JURY DEMAND

Plaintiffs demand a trial by jury on all issues so triable.

Dated: March 10, 2021

sony

. é
Fy ar

 

af Aloe ae Asa g 2°
Ad (2.0 ff if oe

TCCEANI

  
  
 

 

By A be
'“ DULCY R

gt

  
 

OP ge
a Pon

Nett gt EOE pe Ey S

~13-
#12119956.1

Case 3:21-cv-00106-GCM Document1 Filed 03/16/21 Page 13 of 13

 
